Case: 20-60926      Document: 00516004063         Page: 1    Date Filed: 09/07/2021




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   September 7, 2021
                                   No. 20-60926
                                                                     Lyle W. Cayce
                                                                          Clerk
   Aletha Louise Hicks,

                                                            Plaintiff—Appellant,

                                       versus

   Martinrea Automotive Structures
   (USA), Incorporated; Lora Clark,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 1:19-CV-191


   Before Jones, Southwick, and Costa, Circuit Judges.
   Edith H. Jones, Circuit Judge:
          Appellant Aletha Hicks sued her former employer Martinrea and the
   company’s Human Resources (HR) manager, Lora Clark, for malicious
   interference with employment and witness tampering under Mississippi law.
   Because Clark and Hicks are both residents of Mississippi, and Clark was not
   improperly joined, the federal courts lack diversity jurisdiction. Accordingly,
   we REVERSE the judgment of the district court and REMAND with
   instructions to remand to state court.
Case: 20-60926      Document: 00516004063          Page: 2    Date Filed: 09/07/2021




                                    No. 20-60926


                                 BACKGROUND
          Plaintiff Aletha Hicks worked at the Martinrea Tupelo automotive
   parts manufacturing plant in Tupelo, Mississippi for approximately five years
   until mid-2018. Her main job was to place raw metal parts into a machine
   that then welded two nuts onto each part. Because of production errors in
   the plant, her employer had started requiring production associates like
   Hicks to write their personal identifier numbers (“clock numbers”) on their
   finished parts after inspecting them, so problem parts could be identified and
   traced back to the associate responsible. According to Martinrea, Hicks
   “circumvented the quality check process by writing her individual clock
   number on her parts before she ran them through the machine, before any
   nuts were welded to the parts, and before she performed her quality check.”
   Because of this and other previous problems, she was terminated in August
   2018. Appellee Clark was responsible, along with one other executive, for
   the termination decision.
          Hicks avers that the real reason she was fired was an attempt to
   “induce” her not to testify in her coworker’s workers’ compensation case.
   She alleges that she was fired only two days before the scheduled deposition.
   The Appellees disagree that she was fired to forestall the deposition and point
   out that:
          Plaintiff conceded, under oath, that no one ever told her not to
          show up for her deposition in her coworker’s worker’s
          compensation case. Plaintiff conceded that her deposition in
          her former coworker’s worker’s compensation case did, in
          fact, take place in February 2019. In fact, in order to effectuate
          Plaintiff’s deposition, Defendant Clark provided Plaintiff’s
          contact information, including her address and telephone
          number, to the attorney so Plaintiff’s deposition could still take
          place in the coworker’s workers compensation case. At her
          deposition in this case, Plaintiff testified she was unaware




                                          2
Case: 20-60926       Document: 00516004063             Page: 3      Date Filed: 09/07/2021




                                        No. 20-60926


          Defendant Clark had provided her contact information to the
          lawyer so her deposition could be scheduled in the coworker’s
          case.
          Hicks sued Martinrea and Clark in the County Court of Lee County,
   Mississippi. Hicks filed an initial complaint on March 25, 2019 and an
   amended complaint on June 21.              She asserted a claim of malicious
   interference with employment against Clark alone, and she alleged that both
   Clark and Martinrea should be held liable on public policy grounds for
   violating Mississippi’s witness tampering criminal statute. 1
          The defendants removed the case to federal district court on
   October 25, asserting diversity jurisdiction pursuant to 28 U.S.C. § 1332.
   Hicks is a resident of Mississippi and alleged more than $75,000 in damages.
   Martinrea, a Michigan corporation with its principal place of business in
   Ontario, Canada, is of diverse citizenship from Hicks. But Clark is also a
   Mississippi resident. In their removal action, the defendants urged that
   although the plaintiff and Clark are both Mississippi residents, Clark was
   improperly joined for the purpose of defeating diversity jurisdiction.
           The district court rejected Clark’s challenge to the timeliness of the
   removal petition, agreed with Appellees that Clark was improperly joined,
   and therefore sustained the removal to federal court. After dismissing Clark
   from the lawsuit, the district court granted summary judgment for the
   defendants. The court concluded that Hicks had not presented evidence that
   created a triable issue of fact regarding whether she was fired to prevent her
   from testifying in the coworker’s worker’s compensation case. Hicks timely
   appealed.




          1
            While Hicks lodged witness tampering claims against Clark in her complaint, she
   does not raise them before our court. This cause of action is waived.




                                              3
Case: 20-60926      Document: 00516004063          Page: 4   Date Filed: 09/07/2021




                                    No. 20-60926


                                  DISCUSSION
          This Court reviews improper joinder determinations de novo.
   Cumpian v. Alcoa World Alumina, L.L.C., 910 F.3d 216, 219 (5th Cir. 2018)
   (citing Davidson v. Georgia-Pac., L.L.C., 819 F.3d 758, 765 (5th Cir. 2016)).
          Since Hicks and Clark are non-diverse, removal jurisdiction is proper
   only if Clark was improperly joined. The federal removal statute, 28 U.S.C.
   § 1441(a), authorizes removal of “any civil action brought in a State court of
   which the district courts of the United States have original jurisdiction;” but
   subsection (b) specifies that suits not arising under federal law are removable
   “only if none of the parties in interest properly joined and served as
   defendants is a citizen of the State in which such action is brought.”
   Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 572 (5th Cir. 2004) (en banc)
   (quoting 28 U.S.C. § 1441(b)) (emphasis in original). Removal statutes,
   moreover, are to be construed “strictly against removal and for remand.”
   Eastus v. Blue Bell Creameries, L.P., 97 F.3d 100, 106 (5th Cir. 1996). And the
   “focus of the inquiry must be on the joinder, not the merits of the plaintiff’s
   case.” Smallwood, 385 F.3d at 573; see also McDonal v. Abbott Labs, 408 F.3d
   177, 183–84 (5th Cir. 2005).
          Relevant under Smallwood, an improper joinder occurs if a plaintiff is
   unable “to establish a cause of action against the non-diverse party in state
   court.” Smallwood, 385 F.3d at 572 (quoting Travis v. Irby, 326 F.3d 644,
   646–47 (5th Cir. 2003)). The test is whether there is “no possibility of
   recovery by the plaintiff against an in-state defendant,” or put a different
   way, whether there is “no reasonable basis for [predicting recovery] against
   an in-state defendant.” Smallwood, 385 F.3d at 573. To resolve this inquiry,
   the district court may conduct a Rule 12(b)(6)-type analysis, “looking
   initially at the allegations of the complaint to determine whether the
   complaint states a claim under state law against the in-state defendant.
   Ordinarily, if a plaintiff can survive a Rule 12(b)(6) challenge, there is no




                                         4
Case: 20-60926      Document: 00516004063           Page: 5     Date Filed: 09/07/2021




                                     No. 20-60926


   improper joinder.” Smallwood, 385 F.3d at 573 (footnote omitted). “To pass
   muster under Rule 12(b)(6), [a] complaint must have contained ‘enough
   facts to state a claim to relief that is plausible on its face.’” Int’l Energy
   Ventures Mgmt., 818 F.3d 193, 200 (5th Cir. 2016) (quoting Reece v. U.S. Bank
   Nat’l Ass’n, 762 F.3d 422, 424 (5th Cir. 2014)). Alternatively, Smallwood
   indicated that in a relatively small number of cases, the plaintiff has “stated
   a claim, but has misstated or omitted discrete facts that would determine the
   propriety of joinder.
          In such cases, the district court may, in its discretion, pierce the
   pleadings and conduct a summary inquiry.” Smallwood, 385 F.3d at 573
   (footnote omitted). But Smallwood cautions that “a summary inquiry is
   appropriate only to identify the presence of discrete and undisputed facts that
   would preclude plaintiff’s recovery against the in-state defendant.” Id. at
   573–74 (footnote omitted).
          In Mississippi, a tortious interference with contract claim requires the
   plaintiff to prove four elements: (1) the defendant’s acts were intentional and
   willful; (2) the acts were calculated to cause damages to the plaintiff in her
   lawful business; (3) they were done with the unlawful purpose of causing
   damage and loss, without right or justifiable cause on the part of the
   defendant; and (4) actual loss occurred. Levens v. Campbell, 733 So. 2d 753,
   760–61 (Miss. 1999). Further, a person like Clark, who “occup[ied] a
   position of responsibility on behalf of another is privileged, within the scope
   of that responsibility and absent bad faith, to interfere with his principal’s
   contractual relationship with a third person.” Shaw v. Burchfield, 481 So. 2d
   247, 255 (Miss. 1985). Therefore, to prevail on the claim of malicious
   interference against Clark, Hicks must show that Clark was not privileged—
   that is, she acted in bad faith and outside the scope of her responsibility in her
   role as HR Manager. See id.




                                           5
Case: 20-60926      Document: 00516004063           Page: 6    Date Filed: 09/07/2021




                                     No. 20-60926


          Hicks’s complaint alleged prima facie evidence of bad faith—that
   Clark fired her to prevent her from testifying at a worker’s compensation
   deposition.    The Appellees counter Hicks’s assertions with contrary
   deposition testimony by Hicks herself, which suggests inter alia that Hicks
   and Clark got along well personally and that Clark tried to help facilitate the
   deposition even after Hicks was fired. From such evidence, the district court
   made fact determinations, more akin to a summary judgment inquiry, that
   the defendants would ultimately prevail. The court’s intuition may have
   been correct, but its procedural approach fails. See Travis, 326 F.3d at 650 &
   n.3 (explaining that unlike summary judgment, which can be granted when
   there is “lack of substantive evidence” to support a plaintiff’s claim,
   improper joinder requires the defendant to “put forward evidence that would
   negate a possibility of liability on the part of” the in-state defendant).
          In other cases where this court has found improper joinder, there was
   no possibility of recovery because of a legal bar to recovery or because the
   elements of the claim were plainly not satisfied. In Allen v. Walmart Stores,
   L.L.C., 907 F.3d 170, 183–84 (5th Cir. 2018), for example, this court found
   improper joinder because the plaintiff could not demonstrate that Walmart
   employees owed a duty of care to a customer, a legal prerequisite to recovery.
   In addition, because the removing party bears the burden of proof, its
   “conclusory statement that a claim is false . . . is not a ‘discrete and
   undisputed fact’” showing that a plaintiff has no possibility of recovery, as
   would establish improper joinder of an in-state defendant.             Cumpian,
   910 F.3d at 221 (quoting Smallwood, 385 F.3d at 573).
          Not only do these defendants rely on evidence developed during
   merits discovery, which is far afield from Rule 12(b)(6), but the evidence they
   cite relates to the crucial question of Clark’s motive in terminating Hicks. In
   fact, the defendants, in their brief to this court, “do not dispute that
   Plaintiff’s Complaint, on its face at least, states the elements of a claim for




                                           6
Case: 20-60926      Document: 00516004063          Page: 7   Date Filed: 09/07/2021




                                    No. 20-60926


   malicious interference with employment.” On this basis, the claim against
   Hicks survives the Rule 12(b)(6)-like improper joinder inquiry, and the
   evidence proffered by defendants hardly consists of “discrete and
   undisputed facts” that demonstrate Hicks’s inability to prevail. Neither
   alternative expressed by Smallwood for finding an improper joinder is fulfilled
   here. The district court erred in concluding that Clark was improperly joined
   for diversity purposes. Diversity jurisdiction was lacking, and the removal
   must be reversed.
          For the foregoing reasons, we REVERSE the judgment of the district
   court and REMAND with instructions to remand to state court.




                                         7